Case 2:20-mj-O0690 Document 1 Filed on 02/24/20 in TXSD Page 1 of 3

United States Courts
Southern District of Texas
| FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS —FEB 24 2020
UNITED STATES OF AMERICA David J. Bradley, Cleft of Cour,
_ UNITED STATES OF AME! pina eenme tae

Jorge Armando Perez
Case Number: Cc _ H- lo IDM

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about February 22, 2020 in Jim Wells County, in the :
(Date) .
Southern District of Texas, defendant, Jorge Armando Perez |

 

did knowingly or.in a reckless disregard of the fact that an alien.had come to, entered, or remained in the United ...--: --

 

 

t and made a part of this comp

 

 

 

 

ty ne
Signature of Complainant
Submitted by reliable electronic means, sworn to, signature oO Stephanie Caligiuri
‘ attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
‘ found on the:
February 24, 2020 at Corpus Christi, Texas
Date Gity and State

Julie K. Hampton U.S. Magistrate Judge Abid

Name and Title of Judicial Officer Signature of Judicial Officer

 
 

Case 2:20-mj-O0690 Document 1 Filed on 02/24/20 in TXSD Page 2 of 3

AFFIDAVIT !

The i information contained in this: report/affidavit is based upon my personal paiticipation i in the
investigation, which included, but is not limited to information relayed to’ me ‘by Other agents and
officers participating in the investigation.

SYNOPSIS:
On February 22, 2020, Jorge Armando Perez was arrested for attempting to smuggle two
undocumented aliens.

t
ENCOUNTER:
On February 22, 2020, at approximately 8:25 p.m., a silver 2006 Honda Ridgeline was stopped
by a Texas Department of Public Safety Trooper for expired vehicle registration. Perez refused
to consent to a search of the vehicle by the Trooper, so the trooper called for the assistance of
another Trooper with a canine. The canine alerted to the vehicle, and the Trooper discovered
two subjects concealed i ina 1100 pana within the vehicle. He contacted Border Patrol for

 

statements without an n attorney present, :

PRINCIPAL JORGE ARMANDO PEREZ’S STATEMENT:

Jorge Armando Perez stated he borrowed a truck from his friend in Alamo, Texas around 6:30
p.m. because his vehicle broke down and he needed a ride to Clarksville, Tennessee. He stated
he jumped in his friend’s truck and started driving north. He denied knowledge of concealed
people in the truck. Perez stated he stopped once to use the restroom at Stripes. After leaving
Stripes, Perez advised he was stopped by a Texas Department of Public Safety Trooper for
expired registration. During the encounter with the Trooper, Perez said he denied the trooper’ s
request for consent to search the vehicle. The trooper called a canine unit, and the canine alerted
to the vehicle. The trooper found two subjects in a compartment in the bed of the truck,

Perez declined consent to search the phone located in the vehicle, stating it was snot his phone.

MATERIAL WITNESS SELVIN DAVID CALDERON-JIMENEZ’S STATEMENT:
Selvin David Calderon-Jimenez stated he crossed the river illegally about three!days ago and was

taken to a stash house near Rio Grande City. He stated the driver (Perez) picked him up at the
stash house along with Espinoza, instructing both of them to get into the compartment in the

 
Case 2:20-mj-00690 Document 1 Filed on 02/24/20 in TXSD Page 3 of 3

back of the vehicle. Calderon stated the driver instructed them to stay quiet and not move around
because they would be going through the immigration checkpoint. Calderon stated he was going
_to pay Perez $5,000 to transport him to Houston, Texas. Calderon stated that Perez knew he and

Espinoza were illegally present in the United States.

NOTE: Both aliens have multiple immigration removals from the United States.
DISPOSITION: :

The facts of this case were presented to the United States Attorney’s Office vito accepted Jorge
Armando Perez for prosecution of 8 USC 1324, Alien Smuggling. Selvin David Calderon-
Jimenez will be held as a material witness.

Niplant. Ee gills

Stephanié Caligiuri
LA

   

 

 

 

 
